Citation Nr: 1445422	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  10-16 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder.

2.  Entitlement to service connection for skin cancer, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to April 1975.  He is the recipient of the Bronze Star Medal.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In March 2011, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

This case was previously before the Board in January 2012.  The Board reopened the Veteran's claim for entitlement to service connection for a right ankle disorder and granted the claim for entitlement to service connection for adjustment disorder.  The Board remanded the reopened claim for entitlement to service connection for a right ankle disorder, entitlement to service connection for skin cancer, and entitlement to service connection for bilateral hearing loss.  In an August 2012 rating decision, the RO granted entitlement to service connection for bilateral hearing loss.  As that claim was granted in full, it is no longer before the Board.

For the reasons discussed below, Board finds that there was substantial compliance with the mandates of the January 2012 remand order.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The issue of entitlement to service connection for skin cancer, to include as due to herbicide exposure, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The most probative evidence of record is against a finding that the Veteran has a right ankle disability that is causally related to, or aggravated by, service.


CONCLUSION OF LAW

The criteria for service connection for a right ankle disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claim for entitlement to service connection for a right ankle disorder.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claim, a letter dated in October 2008 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 490.  

VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  Private medical records identified by the appellant have been obtained, to the extent possible.  The appellant's Social Security Administration records have been associated with the file, in compliance with the January 2012 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was afforded May 2009 and February 2012 medical examinations to obtain opinions as to whether any right ankle disorder found in the examination was the result of service.  This opinions were rendered by a medical professional following a thorough examination and interview of the appellant.  The examiners obtained an accurate history and listened to the appellant's assertions.  The claims file was reviewed.  The examiners laid a factual foundation for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  See Nieves-Rodriguez, 22 Vet. App. at 304.  The February 2012 examination was also completed in compliance with the mandates of the January 2012 remand.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Legal Criteria

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Pursuant to 38 C.F.R. § 3.303(b), when a chronic condition (e.g., arthritis) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases (e.g., arthritis) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2013).

III.  Analysis

The Veteran asserts that he has a right ankle disorder that is related to an in-service injury.  For the reasons that follow, the Board finds that service connection is not warranted.

The Veteran has been diagnosed with chronic right ankle strain.  See February 2012 VA examination.  The Veteran has also been diagnosed with minimal degenerative joint disease of the right ankle.  See May 2009 VA examination.  Thus, the Veteran has a current disability for VA purposes, satisfying the first element of a service connection claim.

The Veteran's service treatment records reflect that he twisted his right ankle in service.  A March 1973 service treatment record noted that "patient fell and twisted right ankle swollen, tenderness over malleolus. . ."  An X-ray was negative for a fracture.  An elastic bandage was applied.  The Veteran was put on limited duty for 72 hours.  A follow-up visit in March 1973 reflects that the ankle was "still very swollen . . . borrow's solution, compress, crutches, foot elevation."  An April 1973 noted the Veteran had "ace bandage to left ankle."  The reference to the left ankle appears to be incorrect, and the ace bandage was likely on the right ankle.  A September 1974 service treatment record indicates the Veteran "complained of recurring ankle."  On examination, the strength of ankle musculature was normal.  The Veteran was given instructions for a program of ankle strengthening exercises.  A February 1975 separation examination report indicates the Veteran's feet and lower extremities were normal.  

An October 1975 VA X-ray indicates the Veteran had repeated sprains of both ankles.  The X-rays of both ankles showed no evidence of a recent or old fracture, fracture deformity or other bony pathology.  There were no arthritic changes- it was a negative study.  On examination, both ankles had a normal range of motion without pain.  There was no weakness demonstrated.

In a November 2008 VA treatment record, the Veteran reported a history of chronic left ankle instability that caused falls in the past.  The Veteran stated that he had repairs to the left knee in 1977 and 2005 following falls due to ankle instability.  The Veteran did not note any problems with his right ankle.  

At the March 2011 Board hearing, the Veteran stated that he twisted his ankles in service and that he has frequently twisted his ankle since that time.  In an August 2012 statement, the Veteran also asserted that he has had continuous problems with his right ankle, including twisting the ankle.  He stated that he tore a ligament in his knees after twisting his ankle in 1977.  

The Veteran's right ankle was evaluated in a May 2009 VA examination.  A May 2009 X-ray indicated the right ankle had minimal degenerative joint disease.  The VA examiner found that the Veteran 's right ankle condition was not caused by or a result of a right ankle sprain in the military.  The VA examiner stated that a diagnosable right ankle joint abnormality was not identified on objective exam or on X-ray at that time.  Minimal degenerative joint disease was an expected variant in a 60 year old obese male.  The mild decrease in bilateral ankle range of motion was attributable to the pitting edema in both ankles.  There was no reported right ankle pain on exam.  The VA examiner also noted that the separation physical in 1974 and physical exam in 1975 did not identify findings consistent with a chronic right ankle abnormality.  The Board finds the May 2009 VA examination report to be probative as the VA examiner provided a rationale for the opinion and based the opinion on a thorough review of the evidence of record.

A February 2012 VA examiner opined that the Veteran's chronic right ankle strain was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The VA examiner noted that the Veteran's present right ankle sprain and right ankle inversion tendency was present today at the time of the examination.  However, it was not documented in 35 to 40 years of civilian employment while the Veteran worked on his feet.  The VA examiner stated that there are many years of clinical silence about any ankle problems, right or left.  He also noted that multiple exams in the past have been negative for right ankle problems.  Nor have ankle problems been found as reason for VA clinical visits since he retired.  The VA examiner stated that the Veteran's "present right ankle condition appears to have become "chronic" only recently.  Looking back in history, no further documentation can be found regarding the longevity of his right ankle or right foot condition.  X-rays do not show arthritic process, so therefore his condition is likely due to soft tissue changes, not arthritic changes."  The VA examiner noted that the Veteran's overweight problem likely contributes to non-healing of his ankle strain; he is severely obese, with a BMI of 35-36.  

In the February 2012 examination report, the VA examiner also thoroughly documented the Veteran's medical and work history.  The examiner noted that the Veteran's service history coincided with the Veteran's own recollection of his right ankle history.  The Veteran noted that his right ankle was sometimes sore, but did not rise to the level of actually interfering with that duty.  He was able to do routine army marching and off-duty sports bowling.  Since the Veteran became a civilian, the Veteran stated that his ankle had occasionally been sore, especially after occasional inversions.  The VA examiner noted that a thorough review of the Veteran's claims file showed no civilian-era private physician visits for any ankle conditions.  There was nothing that appeared to have risen to the level of clinical importance in the Veteran's years being treated by a private physician until he came to the VA system for care.  The VA examiner also noted that the Veteran worked on various on-his-feet jobs.  

The Board finds the November 2012 VA opinion to be probative as the VA examiner provided a full rationale for the opinion and based the opinion on a thorough review of all the evidence of record, including the Veteran's report that his right ankle was occasionally sore following service.  

The appellant has contended that he has a chronic right ankle disability that is related to service.  Although a lay person may be competent to report the etiology of or diagnose a disability, chronic right ankle strain and degenerative joint disease are not the types of disorders which are susceptible to lay opinion concerning etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Even if the appellant were competent to provide an opinion as to the etiology of a disorder which is typically confirmed by X-rays and examination, the Board finds that the probative value of any such opinion is outweighed by that of the May 2009 and November 2012 VA examiners, who have education, training and experience in evaluating the etiology of a right ankle disability. 

The Veteran has asserted that he has had continual problems with his right ankle since service, including recurring twisting of the ankle.  As noted above, for a chronic disability, such as arthritis, service connection may be warranted based on a finding of continuity of symptoms.  The Board finds the Veteran's statements are contradicted by the evidence of record.  An October 1975 X-ray report was negative for any arthritic changes.  Additionally a November 2008 VA treatment record reflects the Veteran reported chronic left ankle instability.  He did not note any problems relating to the right ankle.  As the evidence of record contradicts the Veteran's assertion of continuity of symptoms, in regard to arthritis, the Board finds the Veteran's statements to be less than credible and thus not probative.  The Board also notes that the Veteran's chronic right ankle strain is not a chronic disability listed under 38 C.F.R. § 3.309.  Therefore, service connection for chronic right ankle strain based on continuity of symptoms of precluded.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board finds that a preponderance of the evidence of record is against a finding that the Veteran has a right ankle disability that is related to service.  The evidence shows that the Veteran has a current right ankle disability and that he twisted his right ankle in service.  However, the evidence does not show that there is a nexus between the Veteran's in-service injury and his current right ankle disability.  The May 2009 and February 2012 VA examiners found that the Veteran did not have a right ankle disability that was related to the in-service injuries.  The VA examiners provided thorough rationales for the opinions based on the evidence of record and the Board finds the opinions to be probative.  The February 2012 VA examiner noted the Veteran's statements regarding continuity of symptoms.  Although the Veteran has asserted that his right ankle disability is related to service, as a lay person, he is not competent to opine as to the etiology of a disability.  The Board finds the VA examiner's opinions to be more probative as the VA examiners have education and training in addressing the etiology of right ankle disorders.  As discussed above, the Board also finds the Veteran's statements regarding continuity of symptoms to be inconsistent with the October 1975 VA examination report and X-ray indicating he did not have any arthritic changes in the ankle.  Thus, the VA examiner's statements regarding continuity of symptoms are less than credible and not probative.  The October 1975 X-ray shows the Veteran did not have arthritis of the right ankle manifest to a degree of 10 percent or more within one year of discharge from service.  Thus, service connection is not warranted on a presumptive basis.  38 C.F.R. § 3.307 (2013).  Accordingly, the Board finds that the preponderance of the evidence is against the appellant's claim.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a right ankle disorder is denied.


REMAND

In regard to the Veteran's claim for entitlement to service connection for skin cancer, to include due to exposure to herbicides, the Board finds that additional development is necessary prior to adjudication of the claim.  The Veteran has been diagnosed with skin cancer and has scars from the excision of cancerous lesions, including basal cell carcinoma.  The Veteran's service personnel records reflect that he served in Vietnam from June 1969 to June 1970.  Thus, he is presumed to have been exposed to herbicides.  In the January 2012 remand, the Board did not request a VA examination.  However, a VA examination of the Veteran's skin cancer was provided in January 2013.  The VA examiner opined that the Veteran's skin cancers were not related to the Agent Orange exposure he had in service.  The VA examiner stated that none of the skin cancers he has been diagnosed with "are on the presumptive conditions lists for AO [Agent Orange] exposure.  The pathology report of October 1999 describing "sarcomatoid features" is not one of the soft tissue cancers that are a presumed AO condition.  Therefore, I have come to my above opinion."  The VA examiner's rationale for the opinion is solely based on the fact that none of the Veteran's skin cancers are listed in the regulation for presumptive service connection.  Thus, the VA examiner failed to provide a clearly articulated medical rationale.  Additionally, in an August 2012 statement, the Veteran stated that doctors had asked him if he was exposed to chemicals.  As a lay person, the Veteran is competent to report what he was told by physicians.  Although the Board did not request a VA opinion, if VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As the January 2013 VA examiner's rationale was inadequate, the claim must be remanded to obtain a new opinion.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to a VA clinician of appropriate expertise to provide an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's skin cancers, including melanoma, basal cell carcinoma, squamous cell carcinoma, actinic keratosis and seborrhea keratorse, had their onset in active service or are causally related to military service, to include exposure to herbicides.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  A rationale consisting solely of a legal conclusion (i.e. a rationale that explains only that there is no legal presumption of service connection for a given disease) is not adequate.

If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

2.  Thereafter, readjudicate the issue on appeal of entitlement to service connection for skin cancer, to include due to exposure to herbicides.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


